Title: William Smith to Abigail Adams, 2 December 1799
From: Smith, William
To: Adams, Abigail


				
					Dear Madam—
					Boston. 2d. Decr. 1799
				
				Your favors of the 19th & 22d I have recd. no Vessell at present is up for Philaa. If any one offers, I will endeavour to procure the articles you wish to be sent. it is now so late in the season, that I do not expect I shall forward them— I am much oblig’d to you for the papers you inclos’d, such Mad Men, as Cooper can never do any injury to the Government their mad zeal, defeats their own purposes. if no other state suffer’d from such conduct but Pensylva. they richly deserve it, for giving such encouragement for Mad Men from every quarter of the Globe to resort there— the Business respecting Robbins is well understood in this quarter. The Letter in the Aurora, without doubt is a fabrication, & in my opinion the French Paper never cross’d the Atlantic. Mr C. has clear’d himself compleatly by

his two Letters. Our Envoys I hope before this are safe landed in Europe & I hope they will meet with success. they have the best wishes of a large Marjority in this Quarter. even the Junto are now silent & begin to doubt whether they have not been deceived in their opinion.— every arrival from Europe brings Bloody News. By an arrival Yesterday from Hamburgh We have accounts of several severe actions in Holland on the 1st & 2d Oct. in which the Dutch & French were oblig’d to retreat some distance. it is said that in another action after these the Duke of York was defeated with the loss of 4 or 5000. Men— I hope the Elections in the House of Reps. have terminated favourably— I was at Atkinson a few weeks since the Fa[mily] were all well. I attended the Exhibit[ion] & was much pleas’d with the performances. Wm. & John had conspicuous parts & perform’d very well. John perform’d his part in such a manner as to gain the applause of the whole assembly— the performances were in the Meeting House which was as much crouded as Cambridge Meetg House on Commencement Day.— Mrs. S & our Children are well she joins me in Affec. Regards to you & the President.—
				Yrs. Affecly
				
					Wm. Smith
				
			